t c summary opinion united_states tax_court peter h hofinga and margaret m wong petitioners v commissioner of internal revenue respondent docket no 21704-09s filed date shannon gallagher for petitioners sebastian voth for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal_income_tax respectively the issue for decision for each year is whether petitioners are entitled to a deduction for a rental real_estate loss the resolution of the issue depends upon whether peter h hofinga petitioner is a taxpayer described in sec_469 for either year in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california over the years after they married in petitioners purchased and as necessary renovated and remodeled residential real_estate properties that they held for rent as of the close of petitioners owned eight rental properties as of the close of petitioners owned nine rental properties collectively rental properties because of an election they made for federal_income_tax purposes unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure petitioners’ interests in the rental properties are treated as one activity see sec_469 before retiring in petitioner was employed as a soccer coach and professor of physical education by the university of california irvine uci he was not employed in any capacity during either year in issue at all times relevant margaret m wong mrs wong was also employed by uci as between the two of them petitioner was more responsible for the management of the rental properties for the most part he did so from his den office in petitioners’ residence routinely and regularly he reviewed and paid various bills considered and made arrangements for repairs arranged for the purchase of supplies reviewed rental applications from time to time inspected a rental property for various reasons and supervised and or made the arrangements for renovating and remodeling a rental property when necessary neither petitioner however kept any sort of contemporaneous log or record that shows the amount of time either spent or specific services either provided with respect to any specific rental property on any specific date petitioners also employed property managers for some of the rental properties routinely the property managers were responsible for collecting rent responding to inquiries or complaints from tenants and making supervising repairs the costs of which did not exceed a designated amount set by petitioners in addition to the fees paid to the property managers a review of petitioners’ federal_income_tax returns for the years in issue shows deductions for expenses attributable to the rental properties for cleaning maintenance gardening pest control plumbers electricians and commissions on their and federal_income_tax returns petitioners deducted losses of dollar_figure and dollar_figure respectively attributable to the rental properties rental property losses if the rental property losses are not taken into account then petitioners’ adjusted_gross_income as reported on each of those returns would exceed dollar_figure the rental property losses are disallowed in the notice_of_deficiency according to respondent’s explanation r ental activities of any kind regardless of material_participation are considered passive activities unless the requirements of sec_469 of the internal_revenue_code are met in tax years beginning after date according to respondent those requirements which will be more fully discussed below have not been met other adjustments made in the notice_of_deficiency are computational and will not be discussed discussion the explanation for the disallowances of the rental property losses provided in the notice_of_deficiency includes terms of art such as material_participation and passive activities which are used and defined in sec_469 and its corresponding regulations in an article published in the date edition of tax notes professor george s jackson states that sec_469 contains almost big_number words we did not count and exemplifies why federal tax law is incomprehensible for most citizens george s jackson passive_activity limitations time for a new paradigm tax note sec_447 describing sec_469 as incomprehensible is probably an overstatement that section however is hardly uncomplicated the dispute between the parties in this case however allows us to avoid a discussion of many of the complexities of sec_469 and a summarization of the relevant provisions of that section is sufficient sec_469 was enacted as part of the tax_reform_act_of_1986 pub_l_no sec_501 stat pincite to prevent affected taxpayers from using deductions from a passive_activity to shelter wages or other active income see generally staff of j comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print in general and as relevant here an individual is not entitled to a deduction for a passive_activity_loss incurred during the taxable_year see sec_469 a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate see sec_469 material_participation is defined generally in the statute and more specifically in the regulations see sec_469 sec_1_469-5t temporary income_tax regs fed reg date in general a rental_activity is treated as a passive_activity regardless of whether the taxpayer materially participates see sec_469 there are two exceptions to this general_rule each subject_to a variety of limitations and conditions if the taxpayer’s rental_activity is a real_estate rental_activity one of those exceptions which allows a limited deduction if a taxpayer actively participates in the rental real_estate activity is not relevant here because petitioners’ adjusted_gross_income as that term is defined in sec_469 exceeds dollar_figure for each year in issue see sec_469 and a the relevant exception is found in sec_469 if a taxpayer is described in that section sometimes that taxpayer is referred to as a real_estate_professional then sec_469 does not apply and the taxpayer’s rental real_estate activity if conducted as a trade_or_business or for the production_of_income is not treated as a passive_activity if the taxpayer materially participates in the activity sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs we need not get into the complicated definition of the term material_participation set forth in sec_469 and its corresponding regulations keeping that definition in mind and because petitioners elected to treat the rental properties as a single activity we are satisfied that they materially participated in the rental property activity during each year in issue and respondent does not seem to suggest otherwise instead the disagreement between the parties focuses on whether petitioner is a taxpayer described in sec_469 according to petitioners he is according to respondent he is not sec_469 contains two tests that a taxpayer must satisfy to be described in that section one requires that the taxpayer perform more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates see sec_469 the other requires that more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates see sec mrs wong does not claim to be a taxpayer so described c b i because petitioner was not otherwise employed during either year in issue we need turn our attention only to the first test the 750-hour test ideally a taxpayer who claims to be described in sec_469 would maintain a contemporaneous log or record showing with particularity the amount of time devoted to the rental real_estate activity on an event-by-event basis see sec_1_469-5t temporary income_tax regs fed reg date ideally the log would be detailed enough to allow for someone who reviewed it to make an informed judgment as to the accuracy of the information reported the creation and availability of a detailed log is important especially if that reviewing someone is an internal_revenue_service employee considering the log in connection with an examination of the taxpayer’s return on which rental real_estate losses are deducted apparently petitioners were not aware of the importance of keeping such a log and as noted neither kept a log during either year in issue recognizing that many taxpayers might not be aware of the importance of keeping a contemporaneous log of time devoted to the taxpayer’s rental real_estate activity the commissioner’s regulations provide a second-best alternative sec_1_469-5t temporary income_tax regs supra provides methods of proof the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries although petitioners did not maintain contemporaneous logs of the time devoted to their rental real_estate activity they tried to establish petitioner’s participation by other reasonable means eg noncontemporaneous logs based on petitioners’ records in compliance with sec_1_469-5t temporary income_tax regs supra during the examination of the years here in dispute and in response to a request by the examining agent mrs wong prepared several sets of logs showing estimates of time spent on various events according to mrs wong she used calendars bank statements credit card records property trip files bills receipts and other records to construct the logs according to petitioners these logs establish that petitioner has satisfied the 750-hour test according to respondent they do not for the following reasons we agree with respondent the estimates of time shown for some entries on the first set of logs mrs wong prepared include a combination of time spent by both petitioners for purposes of the 750-hour test however only the hours petitioner spent are taken into account see sec_469 having had this problem pointed out to her during the examination she prepared a second set of logs using a generalized allocation of time spent by each of them for the most part she supported the allocation of time on the basis of the amount of time petitioner spent in his den office at their residence the logs contain generalized entries such as hours hours address week of petitioner mrs wong description all propertie sec_2 --- payment of bills filing of bills paperwork monthly statement reviews cross-checking keeping in touch with property management companies all propertie sec_2 payment of bills filing of bills paperwork monthly statement reviews cross-checking keeping in touch with property management companies petitioner’s health prevented his appearance at trial the trial was continued twice to allow for the possibility that his health would improve so that he could be called as a witness but petitioner’s health did not improve and as it turned out only mrs wong testified on petitioners’ behalf when the matter was tried her testimony as to what he was doing while in his den office and out of her presence might very well have been objectionable under fed r evid and see sec_7453 but for petitioners’ sec_7463 election because this case is subject_to that election evidence deemed by the court to have probative value shall be admissible see rule b probative value however does not necessarily equate to persuasive effect all propertie sec_1 payment of bills filing of bills paperwork monthly statement reviews cross-checking keeping in touch with property management companies all propertie sec_1 payment of bills filing of bills paperwork monthly statement reviews cross-checking keeping in touch with property management companies on the other hand some of the entries in the logs reference specific properties and provide a distinct description such as hours hours address week of petitioner mrs wong description rpt-25 park city --- discuss winter rentals hot tub repair roof repair miraflore sec_4 --- walk-through inspection assess patio cover painting needs odlum --- work with handyman to identify repairs window coverings installation although we expect petitioners in their role of landlords expended significant time during each year in issue providing services in connection with the rental properties we are unable from what has been submitted to quantify the total time that petitioner spent doing so and we cannot ignore the deductions attributable to others’ providing management and maintenance services in connection with the rental properties simply put the logs do not allow for a review of activity related to the rental properties on an event-by-event basis to the extent necessary to establish that the 750-hour test has been satisfied petitioners have failed to establish that petitioner satisfied the 750-hour test for either year in issue consequently petitioner is not a taxpayer described in sec_469 for either of those years that being so petitioners’ rental real_estate activity is treated as a passive_activity for both of those years it follows that respondent’s disallowances of the rental property losses attributable to that activity are sustained to reflect the foregoing decision will be entered for respondent giving petitioners the benefit of the doubt and keeping in mind the infirmities of time logs prepared after the fact see 135_tc_365 we are not required to accept a postevent ballpark guesstimate bailey v commissioner tcmemo_2001_296 the regulations do not allow a postevent ballpark guesstimate to the extent that the logs reference specific properties or events at best they show that petitioner spent hours during and hours during performing services in connection with the rental properties
